FILED
                            NOT FOR PUBLICATION                             DEC 08 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



OREGON NATURAL DESERT                            No. 08-35942
ASSOCIATION,
                                                 D.C. No. 6:06-cv-00242-AA
              Plaintiff - Appellant,

  and                                            MEMORANDUM *

CENTER FOR TRIBAL WATER
ADVOCACY,

              Plaintiff-intervenor,

  v.

KENNY MCDANIEL, Burns District
Manager, BLM; JOAN SUTHER,
Andrews Resource Area Field Manger;
RICHARD ROY, Three Rivers Resource
Area Field Manager; ED SHEPARD, State
Director, Oregon/Washington BLM; KEN
SALAZAR, Secretary, United States
Department of the Interior; UNITED
STATES BUREAU OF LAND
MANAGEMENT,

              Defendants - Appellees,

HARNEY COUNTY, a political


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
subdivision of the State of Oregon and
STEENS MOUNTAIN LANDOWNER
GROUP, INC.,

             Defendant-intervenors -
Appellees.



OREGON NATURAL DESERT                        No. 08-36041
ASSOCIATION,
                                             D.C. No. 6:06-cv-00242-AA
             Plaintiff - Appellee,

CENTER FOR TRIBAL WATER
ADVOCACY,

             Plaintiff-intervenor -
Appellee,

 v.

KENNY MCDANIEL, Burns District
Manager, BLM; JOAN SUTHER,
Andrews Resource Area Field Manger;
RICHARD ROY, Three Rivers Resource
Area Field Manager; ED SHEPARD, State
Director, Oregon/Washington BLM; KEN
SALAZAR, Secretary, United States
Department of the Interior; UNITED
STATES BUREAU OF LAND
MANAGEMENT,

             Defendants,

HARNEY COUNTY, a political
subdivision of the State of Oregon,


                                         2
               Defendant-intervenor,

  and

STEENS MOUNTAIN LANDOWNER
GROUP, INC.,

               Defendant-intervenor -
Appellant.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Ann L. Aiken, Chief District Judge, Presiding

                        Argued and Submitted July 12, 2010
                                Portland, Oregon

Before: PREGERSON, WARDLAW and RAWLINSON, Circuit Judges.

        The Oregon Natural Desert Association (“ONDA”) appeals the district

court’s order granting the Bureau of Land Management (“BLM”) summary

judgment on ONDA’s claim that the BLM violated the National Environmental

Policy Act (“NEPA”) when it issued a Resource Management Plan (“RMP”) for

the Andrews-Steens Cooperative Management and Protection Area (“ASCMPA”).

In addition, the Steens Mountain Landowner Group (“SMLG”) appeals the district

court’s order denying its motion to intervene. We have jurisdiction pursuant to 28

U.S.C. § 1291, and we affirm.

1. ONDA’s Wilderness Area Claims

                                         3
      The district court did not err in granting BLM’s motion for summary

judgment on ONDA’s claim that BLM violated NEPA when it rejected ONDA’s

recommendation that twenty-three areas within the ASCMPA receive wilderness

area protections in the RMP. See Klamath-Siskiyou Wildlands Ctr. v. BLM, 387

F.3d 989, 992 (9th Cir. 2004) (standard of review). BLM convened an

interdisciplinary team to review maps, wilderness inventories, and other

information for each area in question, and it sent staff into the field to investigate

lands when it determined that it required more information. Cf. ONDA v. BLM,

531 F.3d 1114, 1130–31 (9th Cir. 2008) (BLM violated NEPA by failing explicitly

to consider wilderness characteristics). Though BLM would have been well-

advised to provide in the Final Environmental Impact Statement (“FEIS”) a more

extensive discussion of its reasons for rejecting ONDA’s recommendations, the

FEIS sufficiently “discloses, discusses, and responds to” the substance of ONDA’s

comments because it makes clear that BLM considered the areas in question and

found that they lacked the requisite wilderness characteristics. Navajo Nation v.

U.S. Forest Serv., 479 F.3d 1024, 1057 (9th Cir. 2007); cf. Ctr. for Biological

Diversity v. U.S. Forest Serv., 349 F.3d 1157, 1168 (9th Cir. 2003) (“Because the

agency did not make such a disclosure, the final statement violates NEPA and its




                                            4
implementing regulations.”). Therefore, BLM satisfied NEPA by taking a “hard

look” at the RMP’s effect on wilderness resources.

2. ONDA’s Off-Road Vehicle Claims

      The district court did not err in granting BLM’s motion for summary

judgment on ONDA’s claim that BLM failed to consider a reasonable range of

alternatives to off-road vehicle (“ORV”) use. See ONDA, 531 F.3d at 1130

(standard of review). BLM’s stated goal as to ORV use was “to protect resource

values, promote public safety, provide [ORV] and mechanized vehicle use

opportunities where appropriate and allowable, and minimize conflicts among

various users.” BLM considered five alternative approaches to achieve this goal,

each involving different allocations of land that would fall along a spectrum from

“open” to “closed” ORV access. Under BLM’s “no action” alternative, 170,084

acres were closed to ORV use; alternative B, by contrast, would close 853,764

acres, a five-fold increase in closed land. Inclusion of this latter option in the range

of considered alternatives brought BLM into compliance with NEPA. Cf. id. at

1144–45.

3. SMLG’s Motion to Intervene

      The district court did not err in denying SMLG’s motion to intervene as of

right under Federal Rule of Civil Procedure 24(a)(2). See United States v. Aerojet


                                           5
General Corp., 606 F.3d 1142, 1148 (9th Cir. 2010) (standard of review).

SMLG’s motion is controlled by circuit authority limiting intervention as of right

in NEPA cases to “none but a federal defendant.” See Kootenai Tribe of Idaho v.

Veneman, 313 F.3d 1094, 1108 (9th Cir. 2002); Wetlands Action Network v. U.S.

Army Corps of Engineers, 222 F.3d 1105, 1114 (9th Cir. 2000). Nor did the

district court abuse its discretion in denying SMLG’s motion for permissive

intervention under Federal Rule of Civil Procedure 24(b). See Prete v. Bradbury,

438 F.3d 949, 954 n.6 (9th Cir. 2006) (standard of review).

      AFFIRMED.




                                         6